Title: From Thomas Jefferson to Edmond Charles Genet, 7 August 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia August 7th. 1793.

In a letter of June 5th. I had the honor to inform you that the President, after reconsidering at your request the case of vessels armed within our ports to commit hostilities on nations at peace with the united States, had finally determined that it could not be admitted, and desired that all those which had been so armed should depart from our ports. It being understood afterwards, that these vessels either still remained in our ports or had only left them to cruize on our coasts, and return again with their prizes, and that another vessel, the Little Democrat had been since armed at Philadelphia, it was desired in my letter of the 12th. of July, that such vessels with their prizes should be detained till a determination should be had of what was to be done under these circumstances. In disregard, however, of this desire the Little Democrat went out immediately on a cruize.
I have it now in charge to inform you that the President considers the united States as bound, pursuant to positive assurances, given in conformity to the laws of neutrality, to effectuate the restoration of, or to make compensation for prizes, which shall have been made of any of the parties at war with France subsequent to the fifth day of June last, by privateers fitted out of our ports.
That it is consequently expected, that you will cause restitution to be made of all prizes taken and brought into our Ports subsequent to the abovementioned day by such privateers, in defect of which the President considers it as incumbent upon the United States to indemnify the Owners of those prizes—the indemnification to be reimbursed by the French nation.
That besides taking efficacious measures to prevent the future fitting out of Privateers in the Ports of the united States, they will not give  asylum therein to any which shall have been at any time so fitted out, and will cause restitution of all such prizes as shall be hereafter brought within their Ports by any of the said Privateers.
It would have been but proper respect to the authority of the country had that been consulted before these armaments were undertaken. It would have been satisfactory, however, if their sense of them, when declared, had been duly acquiesced in. Reparation of the injury to which the United States have been made so involuntarily instrumental, is all which now remains, and in this your compliance cannot but be expected.
In consequence of the information given in your letter of the 4th. instant, that certain citizens of St. Domingo, lately arrived in the United States, were associating for the purpose of undertaking a military expedition from the territory of the United States against that Island, the Governor of maryland, within which State the expedition is understood to be preparing, is instructed to take effectual measures to prevent the same. I have the honor to be, with great respect, Sir, Your most obedient and most humble servant

Th: Jefferson

